   Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 1 of 9 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   Paducah Division

 Lakeisha Woods, individually and on behalf of
 all others similarly situated,
                                                       C.A. No: 5:20-cv-199-TBR
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Jefferson Capital Systems, LLC and
 John Does 1-25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Lakeisha Woods (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through her attorneys, Stein Saks, PLLC against Defendant Jefferson Capital Systems, LLC

(hereinafter “Defendant Jefferson”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 2 of 9 PageID #: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                              JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred and

where Plaintiff resides.

                                 NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Kentucky consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                             2
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 3 of 9 PageID #: 3




                                             PARTIES

   7.      Plaintiff is a resident of the State of Kentucky, County of Christian, and resides at

11266 Heighter Cir, Fort Campbell, Kentucky 42223-6073.

   8.      Defendant Jefferson is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA with an address at 16 McLeland Road, Saint Cloud,

MN 56303 and can be served upon its registered agent, Corporation Service Company at 421

West Main Street, Frankfort, KY 40601.

   9.      Upon information and belief, Defendant Jefferson is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Kentucky;

           b. to whom Defendant Jefferson sent a collection letter attempting to collect a

               consumer debt;

           c. that failed to properly identify and name the current creditor to whom the debt

               was allegedly owed;




                                              3
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 4 of 9 PageID #: 4




            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.

   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendant’s written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:




                                              4
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 5 of 9 PageID #: 5




         a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

            that the Plaintiff Class defined above is so numerous that joinder of all members

            would be impractical.

         b. Common Questions Predominate: Common questions of law and fact exist

            as to all members of the Plaintiff Class and those questions predominance over

            any questions or issues involving only individual class members. The principal

            issue is whether the Defendant’s written communications to consumers, in the

            forms attached as Exhibit A violate 15 U.S.C. § 1692e.

         c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

            the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

            claims arising out of the Defendants' common uniform course of conduct

            complained of herein.

         d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

            Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

            members of the Plaintiff Class. The Plaintiff is committed to vigorously

            litigating this matter. Plaintiff has also retained counsel experienced in handling

            consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

            nor her counsel have any interests which might cause them not to vigorously

            pursue the instant class action lawsuit.

         e. Superiority: A class action is superior to the other available means for the fair

            and efficient adjudication of this controversy because individual joinder of all

            members would be impracticable. Class action treatment will permit a large

            number of similarly situated persons to prosecute their common claims in a




                                           5
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 6 of 9 PageID #: 6




               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to May 20, 2020, an obligation was allegedly incurred to Verizon

Wireless.

   22.      The Verizon Wireless obligation arose out of an alleged debt for medical treatment

obtained and which are services used primarily for personal, family or household purposes,

specifically medical services.

   23.      The alleged Verizon Wireless obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      Verizon Wireless is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.      Verizon Wireless or a subsequent owner of the Verizon Wireless debt contracted

with the Defendant to collect the alleged debt.




                                              6
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 7 of 9 PageID #: 7




    26.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation – May 20, 2020 Collection Letter

    27.     On or about May 20, 2020, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Verizon Wireless. A true and correct copy of the

Letter is attached hereto as Exhibit A.

    28.     The top of the Letter lists:

    Account Number:       xxxxxxxxxxxxxxxxxxxx;

    JCS Reference Number: xxxxxxxxxxxxxxxxxxxx

    Debt Description: VERIZON WIRELESS

    Amount of the Debt: $786.20

    29.     The letter opens with the following statement: “Jefferson Capital understands that

sometimes life gets hard, and when that happens, people have to make difficult financial

choices. If you are in a similar situation, we would like to provide you with offers that help.”

    30.     At no point in the letter does the Defendant state who the current creditor is.

    31.     Verizon Wireless is listed as a “Debt Description” but not as the current creditor.

    32.     Defendant Jefferson could be the current creditor or they may be a debt collector,

collecting on behalf of the current creditor, the consumer has no way of knowing who the

current creditor is from the face of the letter.

    33.     It is deceptive to not clearly state who the creditor is in any collection letter sent to

a consumer.

    34.     Mere illusions are not enough, but the letter must specifically and clearly state who




                                               7
   Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 8 of 9 PageID #: 8




   the creditor is.

       35.     As a result of Defendant's deceptive, misleading and unfair debt collection

   practices, Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

       36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       38.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

   or misleading representation or means in connection with the collection of any debt.

       39.     Defendant violated § 1692e:

               a. By making a false and misleading representation in violation of §1692e(10).

       40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                               DEMAND FOR TRIAL BY JURY

       41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Lakeisha Woods, individually and on behalf of all others similarly

situated, demands judgment from Defendant Jefferson as follows:




                                                   8
Case 5:20-cv-00199-TBR Document 1 Filed 12/17/20 Page 9 of 9 PageID #: 9




   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.


                                          Respectfully Submitted,

                                          STEIN SAKS, PLLC

                                          /s/ Raphael Deutsch
                                          Yaakov Saks, Esq.
                                          285 Passaic Street
                                          Hackensack, NJ 07601
                                          Tel: (201) 282-6500
                                          Fax: (201) 282-6501
                                          rdeutsch@steinsakslegal.com
                                          Pro Hac Vice admission pending
                                          Attorneys For Plaintiff Lakeishah Woods




                                             9
